Judgment unanimously affirmed without costs. Memorandum: There is no merit to petitioners’ contention that respondents failed to meet their burden of establishing their entitlement to an area variance (see, Matter of Fuhst v Foley, 45 NY2d 441, 445; see generally, Matter of Gianchetta v Wilens, 122 AD2d 317). Because of the grade of the property where respondents’ fence is located, there is little or no impact upon surrounding properties. Supreme Court properly concluded that the determination to grant the area variance is rational and supported by substantial evidence. (Appeal from Judgment of Supreme Court, Onondaga County, Hurlbutt, J.— CPLR art 78.) Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.